        Case 1:16-cr-00281-PGG Document 880 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


            -against-                                             ORDER

                                                             16 Cr. 281 (PGG)
BRANDON GREEN,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the hearing in this action previously scheduled for

August 14, 2020 is adjourned to October 30, 2020, at 12:00 p.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       August 10, 2020
